AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                              United States District Court
                                                         District of Massachusetts

              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                    V.


                        JOSE NEGRON a/k/a                                          Case Number: 1: 17 CR 10066                  -   IT     -    9
                        EDWIN PADILLAaka
                          LUISITO BULTO                                            USM Number:              00134-138

                                                                                     Eduardo A. Masferrer
                                                                                   Defendant's Attorney
THE DEFENDANT:
                                         1s
C1 pleaded guilty to count(s)
• pleaded nolocontendere to count{s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                           Offense Ended            Count

21 use § 846, 21 use             Conspiracy to Distribute and Possess with Intent to Distribute                    02/14/17                Is

§ 841(a)(1), & 21 use              100 Grams or More of Heroin, 40 Grams or more of Fentanyl,
§ 841(b)(1)(B)                    and Cocaine




       The defendant is sentenced as provided in pages 2 through                           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)

 • Count(s)                                               •   is    •   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed bythis judgment arefully paid. Ifordered topay restitution,
the defendant mustnotify the courtand United States attorney of material changes in economic circumstances.
                                                                            10/25/2018

                                                                           Date of Imposition of Judgment




                                                                           SipiatureofJudge

                                                                                    The Honorable Indira Talwani
                                                                                    U.S. District Judge
                                                                           Name and Title of Judge




                                                                           Date
                                                                                  /o/j /i, Uo/e
AO 24SB (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                        Judgment — Page     2       of
 DEFENDANT: JOSE NEGRON a/k/a EDWIN PADILLA aka LUISH
 CASE NUMBER:              1: 17 CR 10066              - IT     - 9

                                                                IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:         76 month(s)




     0      The court makes the following recommendations to the Bureau of Prisons:

  The court recommends defendant receive vocational training, mental health treatment, G.E.D. training, and that he be placed
  In the Residential Drug Abuse Program. The court further recommends defendant be placed In a facility near Massachusetts.


     H      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:

            •   at                                 •     a.m.     •   p.m.       on                                             .
            •   as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            •   before 2 p.m. on                                             .
            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

 I have executed this judgment as follows:




            Defendant delivered on                                                          to

                                                       , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL




                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                          Judgment—Page   J   of
DEFENDANT:            JOSE NEGRON a/k/a EDWIN PAPILLA aka LUISr
CASE NUMBER:              1: 17 CR 10066             - IT    - 9
                                                        SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:                            4 year(s)




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlledsubstance. You must submitto one drug test within 15 days of release from
        imprisonment and at leasttwo periodic drugtests thereafter, as determined by the court.
               • The above drug testing conditionis suspended, based on the court's determination that you
                pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.       • You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
            directedby the probation officer, the Bureauof Prisons, or any state sex offender registration agency in the location whereyou
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate in an approved program for domestic violence, (check ifapplicable)


You mustcomplywiththe standard conditions that havebeen adopted by this court as well as with any otherconditions on the attached
page.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page               of

DEFENDANT: JOSE NEGRON a/k/a EDWIN PADILLA aka LUIS!"
CASE NUMBER:               1: 17 CR 10066              - IT   -9

                                        STANDARD CONDITIONS OF SUPERVISION

As partof yoursupervised release, you must comply withthefollowing standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior whileon supervision and identify the minimmn tools needed by probation
officers to keep informed, reportto the courtabout, and bring aboutimprovements in yourconduct and condition.
1.    You mustreport to the probation officein the federal judicial districtwhere you are authorized to residewithin 72 hoursof your
      release from imprisonment, unless the probationofficer instructsyou to report to a differentprobationoffice or withina different time
      frame.
      After initiallyreportingto the probation office,you will receive instructions from the court or the probationofficerabout howand
      whenyou must report to the probation officer,and you must report to the probationofficeras instructed.
      You must not knowingly leave the federal judicial districtwhere you are authorizedto reside withoutfirst gettingpermission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approvedby the probationofficer.If you plan to changewhereyou live or anythingaboutyour living
      arrangements (such as the people you livewith), you must notify theprobation officer at least 10 daysbefore the change. If notifying
      theprobation officerin advance is not possible due to unanticipated circumstances, you mustnotify theprobation officer within 72
      hours of becoming aware of a change or expected change.
      You must allowthe probationofficer to visit you at any time at your homeor elsewhere, and you mustpermit the probationofficerto
      take any items prohibited by the conditions ofyour supervisionthat he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doingso. If you do not havefull-time employment you musttry to find full-time employment, unless the probation officerexcuses
      you from doing so. If you plan to changewhere you work or anything about your work (such as yourposition or yourjob
      responsibilities), you mustnotifythe probation officerat least 10 days beforethe change. If notifying the probation officerat least 10
      days in advance is not possible due to unanticipated circumstances, you mustnotifythe probation officerwithin 72 hoursof
      becoming aware of a change or expected change.
      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you mustnot knowingly communicate or interact with that personwithoutfirst getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a lawenforcement officer, you must notify theprobation officer within 72 hours.
10.   You mustnot own,possess, or haveaccess to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or wasmodified for, the specific purpose of causing bodilyinjuryor deathto another person suchas nunchalms or tasers).
11.   You must not act or make any agreement with a law enforcement agencyto act as a confidential human sourceor informant without
      first getting the permission of the court.
12.   If the probation officerdetermines that you pose a risk to anotherperson(including an organization), the probation officermay
      requireyou to notifythe personabout the risk and you mustcomply withthat instruction. The probation officermay contact the
      person and confirmthat you have notifiedthe person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed meon theconditions specified by the court andhasprovided mewith a written copyof this
judgment containing theseconditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
A0 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                           Judgment—^Page        of

DEFENDANT:                 NEGRON a/k/a EDWIN PADILLA aka LUISr
CASE NUMBER:                           10066 - IT - 9

                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You must participate in a program for substance abuse counseling as directed by the Probation Office,which program
   may include testing, not to exceed 104 drug tests per year to determine whether you have reverted to the use of drugs.
   2. You must participate in a mental health treatment, as directed by the Probation Office.
   3 You must participate in a vocational services training program, as directed by the Probation Office. Such program may
   include job readiness training and/or skills development.
   4. Ifyou are subject to a final order of deportation deported, you must leave the United States and not to return without
   prior permission of the Secretary of the Department of Homeland Security.
   5. You must use your true name and are prohibited from the use of any false identifying information which includes, but is
   not limited to, any aliases, false dates of birth, false social security numbers, and incorrect places of birth.
   6. You shall be required to contributeto the costs of evaluation, treatment, programming, and/or monitoring {see Special
   Conditions # 1,2, &3), based on the ability to pay or availability of third-party payment.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                            Judgment — Page
 DEFENDANT: JOSE NEGRON a/k/a EDWIN PADILLA aka LUISIl
CASENUMBER:                                10066 - IT               -9
                                                CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                    JVTA Assessment*                                             Restitution
 TOTALS            $ 100.00



 •    The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case(A0 245C) will be entered
      after such determination.


 •    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      thepriority order or percentage payment column below. However, pursuant to 18 Ll.S.C. § 3664(i), all nonfederal victims must be paid
      before tlie United States is paid.

 Name of Payee                                                           Total Loss**             Restitution Ordered           Priority or Percentage


                                                 Mi




 TOTALS                                                                                    0.00     s




 •     Restitution amount ordered pursuant to plea agreement $

 •     The defendant must pay intereston restitution and a fine of more than $2,500, unless the restitutionor fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       •    the interest requirement is waived for the          •       fine   •   restitution.

       •    the interest requirement for the         •   fine       •     restitution is modified as follows:

 * Justice for Victims of TraffickingAct of 2015, Pub. L. No. 114-22.
 ** Findings for thetotal amount oflosses arerequired under Chapters 109A, 110, 11 OA, and 113A ofTitle 18 foroffenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                                Judgment — Page             of

 DEFENDANT:            JOSE NEGRON a/k/a EDWIN PADILLA aka LUiSi"
 CASE NUMBER:               1: 17 CR 10066               - IT    -9


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     0    Lump sumpayment of S           100.00                dueimmediately, balance due

            •     not later than                                      ,or

            •     in accordance with •        C,     •    D,     •    E, or      •   F below; or

 B    •     Payment to beginimmediately (maybe combined with                  DC,          • D, or      DP below); or

 C    •     Payment in equal                         (e.g.. weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months oryears), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

 D    •     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months oryears), to commence                       (e.g.,30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    •     Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessmentof the defendant's ability to pay at that time; or

 F    •     Special instructions regarding the payment of criminal monetary penalties:




 Unless thecourt has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the periodof imprisonment. All criminal monetary penalties, exceptthose payments made through the Federal Bureau of Prisons' Inmate
 Financial ResponsibilityProgram, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 •     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (includingdefendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the following court cost(s):

 •     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall beapplied inthe following order: (1)assessment, (2) restitution principal, (3)restitution interest, (4) fine principal, (5)fine
 interest, (6) community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including costofprosecution and court costs.
